Citation Nr: 0513950	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected prostatitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected epididymo-orchitis, recurrent, 
with hydrocele, postoperative epididymectomy.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected inguinal hernia, left 
postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky which denied the veteran's 
claims for entitlement to increased disability ratings for 
service-connected epididymo-orchitis and left inguinal hernia 
and increased the veteran's disability rating for service-
connected prostatitis to 10 percent disabling.  

Procedural history

The veteran served on active duty from November 1963 to 
November 1965.

In December 1968 decision, the Board granted service 
connection for a left inguinal hernia.  A December 1968 VA 
rating decision implemented the Board's decision; 
a noncompensable disability rating was assigned.  

In a November 1975 rating decision, the RO granted service 
connection for recurrent epididymal orchitis as secondary to 
the veteran's service-connected left inguinal hernia; a 
noncompensable disability rating was assigned.  In a December 
1977 rating decision, the RO granted service connection for 
prostatitis and assigned a 10 percent disability evaluation; 
at that time the disability rating assigned for veteran's 
service-connected epididymo-orchitis was increased to 10 
percent.

Based on the findings of a March 1981 VA examination, the 
veteran's service-connected epididymo-orchitis and 
prostatitis were both reduced to noncompensably disabling and 
his entitlement to special monthly compensation was 
discontinued in an April 1981 rating decision.  The left 
inguinal hernia disability remained noncompensably disabling.  

The veteran filed a claim for increased disability ratings in 
October 2000.  The RO, in an April 2001 rating decision, 
denied entitlement to increased ratings for service-connected 
epididymo-orchitis and left inguinal hernia.  The disability 
rating for the veteran's service-connected prostatitis was 
increased to 10 percent disabling.  The veteran perfected an 
appeal of that decision with the timely submission of a 
substantive appeal (VA Form 9) in June 2002.  

Matters not on appeal

In the veteran's October 2000 increased rating claim, he 
indicated that he has developed cirrhosis of the liver.  In 
his January 2002 notice of disagreement, he complained of 
numbness of the hands and feet, inability to eat, back pain 
and cirrhosis of the liver caused by drinking to alleviate 
his "nerves".  It appears that the veteran is raising 
additional claims for service connection, and he may be 
attempting to reopen previously denied claims for service 
connection a back disability and a nervous condition.  These 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to increased disability 
ratings for service-connected prostatitis, epididymo-
orchitis, and  left inguinal hernia disability.  



Reason for remand

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the veteran has not been notified of the provisions of the 
VCAA, in particular the evidence necessary to substantiate 
his claims and which portion of the evidence is to be 
provided by him and which part VA would assist him in 
obtaining.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the veteran 
and his representative with notice 
which complies with the notification 
requirements of the VCAA; 
specifically, VBA should inform the 
veteran of the evidentiary 
requirements necessary to satisfy 
increased rating claims, what 
information and/or evidence the 
veteran is responsible for providing 
to VA in connection with his claims 
and what information is VA's 
responsibility to obtain.

2.  VBA should also specifically 
request that the veteran identify or 
provide any recent medical records 
concerning examination or treatment 
of his service-connected epididymo-
orchitis, prostatitis and left 
inguinal hernia.  VBA should obtain 
any records identified by the veteran 
which have not been previously 
obtained and associate them with the 
veteran's claims folder.

3.  After undertaking any development 
it deems appropriate, VBA must then 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




